DETAILED ACTION
	This non-final office action is in response to Applicant’s request for continued examination and amendment filed February 14, 2022.  Applicant’s February 14th amendment amended claims 1, 3, 4, 7-9, 11, 12, 15-20 and canceled claims 2 and 10.  Claims 1, 3-9 and 11-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 has been entered.


Response to Amendment
	The 35 U.S.C. 112(a) rejection of claims 1-20 in the previous office action is withdrawn.
	The 35 U.S.C. 101 rejection of claims 1, 3-9 and 11-20 in the previous office action is maintained.

Response to Arguments
Applicant’s arguments, see Last Two Paragraphs, Page 14; Paragraph 1, Page 15, filed February 14, 2022, with respect to 35 U.S.C. 112(a) have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claims 1-20 has been withdrawn. 

Applicant's arguments filed February 14, 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that the claims are patent eligible under 35 U.S.C. 101 as the claims are not directed to one of the enumerated groupings of abstract ideas (Remarks:  Page 11) and the claims integrate the abstract idea into a practical application (Last Paragraph, Page 12; Page 13; Specification Paragraph 16).

In response to Applicants arguments that the claims are not directed to one of the groupings of abstract ideas, the examiner respectfully disagrees.
The claims are directed to updating a generic Machine Learning (ML) model until the machine learning model meets a predetermined numerically quantified metric improvement goal (e.g. update/retrain the ML model until it reaches a desired performance level, confidence, accuracy, error metric, etc.).  More specifically, the ML (mathematical) model is ‘updated’ by removing outliers from training data.  The claims merely recite a series of mathematical operations directed to ‘’updating’ a mathematical model (i.e. machine learning model).  This is an abstract idea and more specifically an abstract mathematical concept wherein Applicant is attempting to improperly tie up the future use of 
The claims preempt the use of conventional components to implement an abstract idea and provided no technical means that would allow future innovators to practice that abstract idea using different technical tools.  The claims do not recite a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.
The Supreme Court stated that these exceptions are “basic tools of scientific and technological work” and that “[m]onopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it, thereby thwarting the primary object of the patent laws.” Alice, 134 S. Ct. at 2354 (citation omitted).



In response to Applicant’s argument that the claims are patent eligible under 35 U.S.C. 101 as they integrate the abstract idea into a practical application, the examiner respectfully disagrees.
Initially it is noted that independent claim 1 merely recites a computer-implemented method in the preamble (i.e. no technical elements of any kind recited in the body of the claims); and independent claim 9 recites, in the preamble only, a computer program product and independent claim 17 recites generic computer processing circuit and computer readable medium storing instructions therefore the claimed method steps can be performed by a human user utilizing any generic computer (e.g. Specification Paragraph 25 wherein the human user via an interface trains the ML model).
While the claims may represent an improvement to the mathematical process of updating a machine learning model they in no way either claimed or disclosed represent a practical application. 
Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)- (h)).  See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55.  A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 54. 
are indicative of "integration into a practical application" include:
Improvements to the functioning of a computer, or to any other technology or technical field -  see MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine -  see MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing -  see MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment,  such that the claim as a whole is more than  a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a practical application" include:
Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);
Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").

In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application.  The identified additional non-abstract elements recited in the independent claims are: claim 1 computer-implemented method in the preamble, claim 9 recites, in the preamble only, a computer program product and independent claim 17 recites generic computer processing circuitry and computer readable medium storing instructions.  These generic computer hardware merely performs generic computer functions of processing data and represent a purely conventional implementation of applicant’s method for updating a machine learning model in the general field of business analytics and do not represent significantly more than the abstract idea.  See at least MPEP § 2106.05(a) ("Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field").

The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), the claims do not integrate the judicial exception into a practical application. 

There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other — a distinction that the Federal Circuit applied in Enfish, in rejecting a § 101 challenge at the first stage of the Mayo/Alice framework because the claims at issue focused on a specific type of data structure, i.e., 
For the reasons outlined above, that claims recite a method of organizing human activity, i.e., an abstract idea, and that the additional element recited in the claim beyond the abstract idea (i.e., computer, display) is no more than a generic computer component used as a tool to perform the recited abstract idea. As such, it does not integrate the abstract idea into a practical application. See Alice Corp., 573 U.S. at 223-24 (“[Wholly generic computer implementation is not generally the sort of ‘additional featur[e]’ that provides any ‘practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.’” (quoting Mayo, 566 U.S. at 77)). Accordingly, the claims are directed to an abstract idea.

 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 9 and 17, the claims are directed to the abstract idea of updating a machine learning (mathematical) model. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, updating a machine learning model (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are updating a machine learning (ML) model of ‘transactions’ (data) by removing/deleting outliers (abnormal, distant…. data), wherein ML model improvement/training is a fundamental economic practice that falls into the abstract idea subcategories of mathematical concepts (calculations).  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “updating”, “generating”, “identifying”, “generating” and “re-training”, recite functions of the ML model updating are also directed to an abstract idea that falls into the abstract idea subcategories of mathematical concepts (calculations).  The steps of determining a plurality of metric values, detecting a plurality of preliminary outliers, updating the machine learning model, identifying a plurality of training outliers, generating re-training data and re-training a classifier are also directed to an abstract idea because they are mathematical operations/calculations.  The intended purpose of independent claims 1, 9 and 17 appears to be to update a machine learning model (a mathematical model) by identifying and removing (data) Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly the claims are not patent eligible under 35 U.S.C. 101.

Regarding dependent claims 3-9, 11 and 13-19, the claims are directed to the abstract idea of ML model improvement/training and merely further limit the abstract idea claimed in independent claims 1, 9 and 17.  
Claims 3 and 11 further limit the abstract idea by calculating an absolute goal based on a relative goal (a more detailed abstract idea remains an abstract idea).   Claims 4 and 12 further limit the abstract idea by limiting the absolution goal to (1 + rg)xmv (a more detailed abstract idea remains an abstract 
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1, 3-9 and 11-20, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed 
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processing circuitry, etc.).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623